Citation Nr: 1417088	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  96-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left hip bursitis (a left hip disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 1, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 (left hip) rating decision by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

With respect to the TDIU claim, in July 2005, the Board remanded the issue of entitlement to TDIU prior to March 1, 1998 for referral to the Director, Compensation and Pension Service for extraschedular consideration.  In a prior Board decision of December 2012, it was determined that this claim remained in appellate status as the RO had failed to take action on this claim since the Board's July 2005 remand.  Although the file reflects consideration of this matter in May 2013, as will be explained herein, additional action is still required prior to appellate adjudication of this claim and it is addressed in the remand below.  

The Board also notes that other issues before the Board in December 2012 consisted of entitlement to service connection for right hip disability as secondary to service-connected disabilities; and entitlement to a rating greater than 10 percent for service-connected left hip bursitis.  The service connection claim for a right hip disability was subsequently granted in a rating decision issued in April 2013.  That claim, having been resolved favorably, is no longer in appellate status.  The increased rating claim for a left hip disability was remanded by the Board in December 2012, primarily for additional evidentiary development.  There has been substantial compliance with the Board's remand directives such that no further action is necessary with respect to this claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  An April 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal.

The issue of entitlement to service connection for recurrent infections has been raised by the record (July 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 1, 1998, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's disability of the left hip is manifested by findings of arthritis and limitation of rotation of the thigh, manifested by an inability to toe out to 15 degrees. 

2.  The Veteran's left hip disability is not manifested by impairment of the femur; flail joint; ankylosis, limitation of flexion to 45 degrees, extension of the thigh limited to 5 degrees, impairment of the thigh manifested by limitation of abduction - motion lost beyond 10 degrees, or by pain or functional impairment such as to warrant a higher evaluation, 

3.  The schedular rating in effect for the Veteran's service-connected left hip disability adequately contemplate and account for symptoms and manifestations associated with that condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left hip disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 to 5255 (2013).

2.  Application of extraschedular provisions is not warranted with respect to the service-connected left hip disability.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2009, prior to the August 2009 rating decision on appeal.  The letter also advised the Veteran of the disability-rating and effective-date elements, as well elements required to support a claim for increased evaluation for his service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit Court vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering the VCAA letter provided. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) have been obtained, as well as post-service treatment records from VA.  In addition, the Veteran was provided appropriate VA examinations relating to the increased rating claim on appeal in 2009 and 2013.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Further, neither the Veteran nor his representative has identified any additional outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Background

Service connection was established for left hip bursitis in a date rating action, for which an initial 10 percent evaluation was assigned effective from May 8, 2002.  The Veteran's claim for increase was filed on March 5, 2009.  

A VA examination of the joints was conducted in March 2009 and the claims file was reviewed.  The examination was conducted by a board certified orthopedic physician.  A history of left knee arthroplasty in 1996 was noted.  Left hip flexion was from 0 to 120 degrees, and left hip extension was from 0 to 25 degrees.  Left hip abduction was from 0 to 40 degrees.  The Veteran was able to cross the left leg over the right and could toe out 15 degrees.  Pain on motion testing was noted.  The examiner indicated that there was additional limitation on repetitive range of motion testing, but provided no findings supporting this statement.  X-ray films of the left hip were normal.  An impression of normal left hip was made.  The report indicated that the Veteran had not worked for 15 years; it appears primarily due to bilateral knee disabilities (service-connected). 

In June 2009, an addendum was added to the March 2009 examination report addressing findings made regarding the left hip.  The examiner stated that there was no tenderness, swelling, or erythema.  There was no evidence of pain, deformity, giving way, weakness, stiffness, or incoordination.  The examiner also found no evidence of subluxation, locking episodes or effusion.  The examiner acknowledged that pain noted during the examination related to the right hip and right knee. 

Pursuant to a Board remand, issued in December 2012, a VA examination of the hips was ordered, which was conducted in April 2013, and included review of the claims file.  Left hip trochanteric bursitis - resolved; and left hip osteoarthritis were diagnosed.  It was noted that the Veteran had no complaints relating to left hip bursitis.  The report reflected that the Veteran denied having flare-ups impacting the function of the hip or thigh.  Range of motion testing revealed left hip flexion of 0 to 125 degrees, with painful motion at 110 degrees.  Extension was from 0 to greater than 5 degrees without painful motion.  Abduction was not lost beyond 10 degrees (found to be 35 degrees) and adduction was not limited such that the Veteran could not cross his legs (found to be 20 degrees).  Rotation was not limited such that the Veteran could not toe out more than 15 degrees (found to be 30 degrees of external rotation and 10 degrees of internal rotation with pain at 10 degrees).  The Veteran was able to perform repetitive range of motion tests (3 tests) which revealed left hip flexion of 0 to 125 degrees, and extension from 0 to greater than 5 degrees.  Again abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe out more than 15 degrees.  The examiner concluded that the Veteran had no additional limitation of motion of the hip and thigh following repetitive testing. 

The examiner indicated that the Veteran did have functional loss/impairment of the hip and thigh on both sides, described as: excess fatigability; pan on movement; disturbance or locomotion; and interference with sitting, standing or weight bearing.  There was no localized tenderness or pain to palpation of the joints/soft tissues of the hips.  Left hip muscle strength testing was 5/5 on flexion, abduction and extension.  The examiner specifically found that there was no evidence of ankylosis of either hip joint, malunion or nonunion of the femur, or flail hip joint.  It was found that the Veteran had a leg length discrepancy, with the right leg measuring 96 cm and the left leg measuring 97.5 cm.  The examiner indicated that the Veteran had not undergone total hip joint replacement or arthroscopic hip surgery, and therefore he had no surgical residuals or scars related thereto. 

The report revealed that the Veteran regularly used a cane, and that functioning was not so diminished as that amputation with prosthesis would equally serve the Veteran.  X-ray films revealed some degenerative changes in both hips with some narrowing of the hip joint spaces.  The examiner opined that the Veteran's hip conditions did not impact his ability to work.  It was commented that though the Veteran would have additional functional limitation of the left hip due to pain, incoordination, and excess fatigability, it is impossible to portray this in terms of additional loss of motion because the limitation does not cause limitation of motion, per se, but of the Veteran's ability to perform activities.    

VA/CAPRI records printed in March, April and July 2013and current to July 2013, as found in the Veteran's VVA folder, have also been reviewed in conjunction with the case, and were reviewed by the RO as shown in the July 2013 SSOC.  The records reveal occasional complaints and treatment relating to the left hip. 


Analysis

The Veteran contends that an evaluation in excess of 10 percent is warranted for his left hip disability. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the pertinent evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell holding explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since the start of the appeal period in this case on March 5, 2009, the Veteran's left hip disability has been evaluated as bursitis of the left hip, rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5252 (limitation of flexion of the thigh), as follows, flexion of the thigh limited to 45 degrees warrants the assignment of a 10 percent evaluation.  A 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees and a maximum 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Other Diagnostic Codes are also potentially applicable to the Veteran's service-connected left hip disability.  Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees results in an evaluation of 10 percent.  38 C.F.R. § 4.71a Diagnostic Code 5251.  Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs; or by limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A maximum 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5255, a rating of 10 percent is assigned for malunion of the femur with slight hip disability, with moderate hip disability a 20 percent evaluation is warranted, and with marked hip disability a maximum 30 percent evaluation may be assigned.  A rating of 60 percent is assigned for fracture of the surgical neck with false joint, or for fracture of the shaft or the anatomical neck with nonunion but without loose motion and with weight bearing preserved with aid of a brace.  A rating of 80 percent is assigned for fracture of the shaft or anatomical neck with nonunion with loose motion (spiral or oblique fracture).

Alternatively, rating in excess of 10 percent may be warranted with flail joint of the hip (80 percent under Diagnostic Code 5254), or for intermediate ankylosis of the hip (70 percent under Diagnostic Code 5250). 

The currently assigned 10 percent rating is based on X-ray evidence of degenerative arthritis and limitation of rotation, such that the Veteran cannot toe out more than 15 degrees (see July 2013 SSOC).  As such it appears that the most appropriate rating code is actually 5253, not 5252 as shown on the code sheet.   

In light of the evidence of record, the Board finds that entitlement to an evaluation in excess of 10 percent for a left hip disability is not warranted.  At no point during the appeal period has limitation of motion in extension, flexion, abduction or adduction, even approached the findings required for a 10 percent evaluation under Diagnostic Codes 5251, 5252, or 5253.  Findings made upon VA examinations of 2009/2013 revealed left hip flexion of 120/125 degrees, and abduction to 40/35 degrees, with no additional limitation of motion on repetitive testing.  In addition, there is no basis for a higher rating for limitation of extension under code 5251, as extension of the thigh limited to 5 degrees has never been shown during the appeal period. 

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's left hip.  Nor is the Veteran's left hip condition manifested by malunion of the femur, and as such the rating criteria of Diagnostic Code 5255, are inapplicable.  No flail joint was found upon VA examination of 2013, also rendering Diagnostic Code 5254 inapplicable. 

The Board notes that the Veteran's right leg is shorter than his left leg by 1.5 cm.  Shortened bones in the lower extremity are compensated under Diagnostic Code 5275, but a compensable rating (10 percent) begins with shortening of at least 3.2 cm.  Moreover, in this case, it is the right leg that is shorter, which although it is separately service-connected, is not being addressed for appellate consideration in this decision.  

The Board acknowledges the Veteran's assertion that he experiences chronic pain and painful motion in the left hip.  The Veteran, as a lay person, is competent to provide such evidence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran's lay statements relating to his symptomatology competent and credible, these statements together with the clinical findings of record do not provide a basis for the assignment of an evaluation in excess of 10 percent for any portion of the appeal period. 

In this regard, Veteran reports manifestations of pain, impaired mobility, and functional loss and there has been clinical documentation of manifestations (2013 VA examination report) to include: excess fatigability, pain on movement, disturbance or locomotion, and interference with sitting, standing, and/or weight-bearing.  However, the Veteran was able to achieve flexion, extension, abduction and adduction within the noncompensable range despite such manifestations.  In addition, repetitive motion testing revealed no further limitation.  He reported that he needed to use a cane regularly for mobility; however also factoring into this use are the Veteran's additional service connection disabilities of the right hip and both knees.  The examination report indicated that no form of left hip surgery or replacement had been undertaken, nor was such recommended or scheduled.  In 2013, the VA examiner referenced the possibility of functional limitations related to the Veteran's ability to perform activities.  However, the examiner was unable to quantify or even identify any such impairment, and the Veteran himself has similarly been unable to do so, nor is any specific functional impairment, primarily attributable to the left hip disability, shown in the clinical records.  

Essentially, despite indications of painful and limited motion associated with arthritis, as well as limitation of function, such manifestations do not provide a basis for a rating in excess of 10 percent for a left hip disability.  While pain is present, this has not caused or resulted in any compensable degree of limitation of motion, aside from limitations of internal rotation and is not shown to be productive of any appreciative or significant limitation of function.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation for the left hip based upon pain, limited motion, and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In summary, the Veteran is already receiving the appropriate amount of compensation for the extent of his limited motion, pain, functional impairment based on the schedular criteria, applicable regulations, and the DeLuca and Mitchell factors.  

The evidence shows no distinct period of time, during the appeal period reflecting that manifestations have been shown to such an extent that an evaluation in excess of 10 percent is warranted.  See 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to a rating in excess of 10 percent for a left hip disability is denied.

Extraschedular Evaluation

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

For extraschedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Thun at 115.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Id.  

The Board concludes that the multiple rating criteria considered above adequately contemplate the nature and symptoms associated with the Veteran's left hip disability as well as pain and functional impairment associated with that condition.  A higher rating is available if the condition is shown to be manifested by more severe and/or uncorrected joint damage, functional impairment, or limitation of motion.  As discussed, these criteria were not met as shown by the lay evidence and medical treatment and examination records.  Moreover, the Veteran and his representative have not specifically contended that the schedular criteria are not adequate.  Therefore, referral of the case for extra-schedular consideration strictly for the left hip disability under 38 C.F.R. § 3.321, is not warranted. 


ORDER

Evaluation in excess of 10 percent for a left hip disability is denied. 

Referral of the case for extra-schedular consideration of the left hip disability is not warranted.


REMAND

The Board's review of the claims file reveals that additional RO action on the claim remaining on appeal is warranted.  

Specifically, this remand is essentially a second request to complete the actions relating to the claim of entitlement to a TDIU prior to March 1, 1998, as directed in the prior Board remand of December 2012.  The December 2012 Board remand included an instruction to submit this case to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU prior to March 1, 1998.  Technically, that action was completed and a decision issued in May 2013.  However, as pointed out by the Veteran's representative, it appears that the Chief of the Compensation Service simply determined that the Veteran did not meet the scheduler requirements for a TDIU prior to March 1, 1998; failing to address the case on an extraschedular basis.  In this regard, the Veteran's representative noted that there was no mention in the May 2013 decision of either the Veteran's education level or past employment history.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board finds the same deficiencies in the May 2013 decision, as were noted by the Veteran's representative, this claim is being remanded for corrective action and readjudication.  Accordingly, the Board is compelled to remand this TDIU claim for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any additional information or evidence which is pertinent to the claim of entitlement to a TDIU prior to March 1, 1998, for inclusion in the record.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Refer the claim for an effective date prior to March 1, 1998, for TDIU to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extraschedular basis.  Such consideration should include a discussion of the Veteran's education level and past employment history.

3.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


